DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the art found either singularly or in combination discloses a display substrate, comprising: a base substrate; a first sensing layer comprising a plurality of first sensing electrodes extending substantially along a first direction; and a second sensing layer insulated from the first sensing layer and comprising a plurality of second sensing electrodes extending substantially along a second direction; wherein each of the plurality of first sensing electrodes comprises a pair of first sub-electrodes substantially parallel to each other and extending substantially along the first direction, and a plurality of first photoconductive bridges each of which interposed between the pair of first sub-electrodes; and each of the plurality of second sensing electrodes comprises a pair of second sub-electrodes substantially parallel to each other and extending substantially along the second direction, and a plurality of second photoconductive bridges each of which interposed between the pair of second sub-electrodes; in combination with the remaining language of independent claims 1 or 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Ishii (US 5,461,400) which discloses using a photoconductive element as a bridge between to electrical components (See 14 in fig. 4 and corresponding description). Also see Park (US 2011/0241989) which discloses a matrix of photosensitive light sensors (see fig. 8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628